PER CURIAM.
The order denying Kane’s petition for habeas corpus and remanding him to the State of Louisiana upon that state’s demand that Kane be extradited is reversed upon the indistinguishable and controlling authority of Wheaton v. State, 420 So.2d 604 (Fla. 3d DCA 1982), rev. denied, 426 So.2d 28 (Fla.1983). See also Herrera v. State, 420 So.2d 606 (Fla. 3d DCA 1982), rev. denied, 429 So.2d 7 (Fla.1983). Although the extradition papers of the demanding state are hardly a model of clarity, we reject Kane’s remaining arguments that the Louisiana information fails to substantially charge Kane with a crime under Louisiana law and that the supporting affidavit fails to set forth sufficient facts to establish probable cause.
Reversed.